Appeal by the defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered December 8, 1989, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of his right to a public trial (see, People v Jones, 47 NY2d 409, cert denied 444 US 946) when the Trial Judge sua sponte closed the courtroom for the testimony of the undercover police officer without having conducted a hearing or inquiry with respect to the necessity of the closure is unpreserved for appellate review. It has long been held that a defendant may waive his right to a public trial when an objection is not taken to a courtroom closure within a reasonable time thereafter (see, People v Baez, 162 AD2d 602, 603; People v Scott, 134 AD2d 379; see also, People v Miller, 257 NY 54).
The defendant’s remaining contention with respect to the admission of evidence concerning uncharged crimes is similarly not preserved for appellate review (CPL 470.05 [2]). In any event, any possible error committed by the trial court regarding the admission of this evidence was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 242). Thompson, J. P., Balletta, Eiber and Ritter, JJ., concur.